     Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 1 of 9




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION

DONNA CURLING, et al.

    Plaintiffs,
                                         CIVIL ACTION
    v.

BRAD RAFFENSPERGER, et al.,              FILE NO. 1:17-cv-2989-AT

    Defendants.


  STATE DEFENDANTS’ RESPONSE TO PLAINTIFFS’ BRIEFS
               REGARDING STANDING
          Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 2 of 9




                                INTRODUCTION

        During the February 2 status conference, the Court requested briefing

on the context of “the evidence in this case.” [Doc. 1061 at 37:10-11]. Coalition

Plaintiffs insisted that an evidentiary hearing is unnecessary and that they

are “very comfortable with the record on standing.”1 [Doc. 1061 at 8:23-24,

18:6-14, 19:14-16, 25:11-14, 38:16-23]. Curling Plaintiffs now claim they have

shown an injury-in-fact “on the current record.” [Doc. 1067, p. 10]. But

Plaintiffs’ briefs include 100 pages of new declarations and exhibits.2 [Docs.

1067, 1071]. Responding to 130 pages of briefing and exhibits in only five

pages [Doc. 1061 at 39:3-10] is only possible because the new “evidence” does

not alter the fundamental deficiency of Plaintiffs’ claims: Plaintiffs have only

generalized grievances and any injury is based solely on a speculative chain

of events—exactly the same outcome-determinative problems that Mr. Wood

and Ms. Powell faced repeatedly in litigation after the 2020 elections.

        Despite all of the additional paper, Plaintiffs cannot show any concrete

and particularized injury. The injury Plaintiffs claim is that they cannot

verify whether their votes would be accurately counted if they were forced to




1   Curling Plaintiffs reserved whether to have another hearing. Id. at 41:6-10.
2 State  Defendants object to the consideration of this new evidence.


                                       -1-
       Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 3 of 9




vote on a BMD. [Docs. 1067, pp. 8-9; 1071, pp. 9, 13-14]. Dr. Halderman now

claims the security risks of the BMDs “are worse than the risks” from the

DREs—machines that had no paper trail—while continuing to opine in

hypotheticals, referencing only possible “severe risks” that “could change”

results, and worrying about the “risk of such an attack” that “perhaps”3

might be problematic. [Doc. 1070, ¶¶ 2, 3-5, 16-17]. Curling Plaintiffs say

they have “no confidence” in BMDs, are “concerned with threats,” and wish

they had a system with “less risk.” [Docs. 1067-1, ¶¶ 7-8; 1067-2, ¶¶ 9, 14;

1067-3, ¶¶ 5-6, 10-11]. Coalition Plaintiffs point to existing evidence on their

injury,4 with the exception of adding items for the Coalition itself. [Doc. 1071-

1]. Despite the years this case has gone on, Plaintiffs still have no injury.

              ARGUMENT AND CITATION OF AUTHORITY

      There is no evidence of BMD ballots in Georgia not accurately

reflecting the selections of the voters. All of Plaintiffs’ additional “evidence”



3 Dr. Halderman signed a letter stating there was no evidence that the 2020
elections had “been altered through technical compromise.” See Nicole
Perlroth, N.Y. Times, Election Security Experts Contradict Trump’s Voting
Claims,        https://www.nytimes.com/2020/11/16/business/election-security-
letter-trump.html (Nov. 16, 2020).
4 Coalition Plaintiffs’ new declarations raise new issues, including allegations

of problems in Nov. 2020, problems with Dominion software, that Georgia
conducted its audit improperly, and about the scope of the Governor’s COVID
stay-at-home order. [Docs. 1071-2, ¶¶ 12, 17, 22-24, 28-29, 31; 1071-5, ¶ 14].

                                       -2-
       Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 4 of 9




still relies solely on what might happen. Dr. Halderman only talks about

what could happen. The individual Plaintiffs worry about BMDs, so they vote

by absentee ballot. None of the Plaintiffs in this case allege the BMD system

itself has been actually compromised in a way that changed any election

outcomes. But that is precisely what the “Kraken” case, which was dismissed

for lack of a particularized injury, alleged—that “the Dominion software was

accessed by agents” of China and Iran to “manipulate elections, including the

most recent US general election in 2020” and that “hundreds of thousands of

votes that were cast for President Trump” were changed by Dominion

software. Pearson v. Kemp, Case No. 1:20-cv-04809-TCB, Doc. 1, ¶¶ 14-15.

      And even in a case where there had been an actual compromise, the

Eleventh Circuit is clear that mere vulnerabilities cannot establish standing.

Tsao v. Captiva MVP Restaurant Partners, LLC, No. 18-14959, 2021 WL

381948 at *5 (11th Cir. Feb. 4, 2020). Plaintiffs never even address this case.

I.    Response to Curling Plaintiffs’ specific claims.

      Curling Plaintiffs rely primarily on their claim that in-person voters

who use BMDs are treated differently than absentee voters to find a

“personal and individual” harm. [Doc. 1067, pp. 6, 12-13]. But the Supreme

Court has recognized that voters using different methods of voting may face

different burdens. Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 197,

                                      -3-
       Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 5 of 9




128 S. Ct. 1610, 1620 (2008). In addition, the “right to vote in any manner” is

not absolute. Burdick v. Takushi, 504 U.S. 428, 433 (1992).

      Despite all of their language about the importance of voting, Curling

Plaintiffs do not identify anything about the BMD system they challenge that

is not “common to all members of the public.” Wood v. Raffensperger, 981 F.3d

1307, 1314 (11th Cir. 2020) (quoting Lujan v. Def. of Wildlife, 504 U.S. 555,

575 (1992)). Curling Plaintiffs’ reliance on vote-dilution cases in the context

of districts misses the distinction between having votes counted improperly

and a concrete harm from district design.5 Wood, 981 F.3d at 1314.

      Curling Plaintiffs continue to miss the point—voters who do not suffer

“difficulty in voting for [their] preferred candidate or otherwise participating

in the political process” do not have standing. Jacobson v. Fla. Sec’y of State,

974 F.3d 1236, 1246 (11th Cir. 2020). Curling Plaintiffs here can avoid all

harm from their imagined hacking scenarios by simply voting using the

method they say they will utilize—absentee ballots.

II.   Response to Coalition Plaintiffs specific claims.

      Coalition Plaintiffs rely on their inability to “verify the content of one’s


5 Curling Plaintiffs’ claims that State Defendants’ reading of existing law on
standing would “disallow all voting rights cases” and allow the reimposition of
literacy tests and poll taxes is bizarre. [Doc. 1067, p. 17]. Those laws treat
similarly situated people differently—something the use of BMDs does not.

                                       -4-
       Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 6 of 9




actual vote,” [Doc. 1071, p. 9]. Again, this is a hypothetical harm and not

concrete. Their claims of ballot secrecy are barred by the Eleventh

Amendment because they claim a violation of state law. Id. at p. 10. Further,

to the extent Coalition Plaintiffs’ ballot secrecy claim hinges on the

placement of BMDs at a polling place, the claim is neither traceable to nor

redressable by State Defendants. Jacobson, 974 F.3d 1254-55, 1257.

      Coalition Plaintiffs insist that they have no evidence any election

outcome would have changed. [Doc. 1071-2, ¶¶ 28, 31]. As a result, their

claims can only be generalized grievances about the conduct of elections

because they are not saying that any result would be different.

      All of the claims about diversion of resources fail because Coalition

Plaintiffs do not even mention Clapper v. Amnesty Int'l USA, 568 U.S. 398,

401 (2013). No matter what diversion they claim is taking place, Coalition

Plaintiffs have only shown they are spending based on anything but “fears of

hypothetical future harm that is not certainly impending.” Id. at 416.

                                CONCLUSION

      This Court should “put aside the natural urge to proceed directly to the

merits of this important dispute,” Raines v. Byrd, 521 U.S. 811, 820 (1997),

and dismiss this case because Plaintiffs lack standing.




                                      -5-
 Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 7 of 9




Respectfully submitted this 17th day of February, 2021.


                       Vincent R. Russo
                       Georgia Bar No. 242628
                       vrusso@robbinsfirm.com
                       Josh Belinfante
                       Georgia Bar No. 047399
                       jbelinfante@robbinsfirm.com
                       Carey A. Miller
                       Georgia Bar No. 976240
                       cmiller@robbinsfirm.com
                       Alexander Denton
                       Georgia Bar No. 660632
                       adenton@robbinsfirm.com
                       Robbins Ross Alloy Belinfante Littlefield LLC
                       500 14th Street, N.W.
                       Atlanta, Georgia 30318
                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3255

                       /s/Bryan P. Tyson
                       Bryan P. Tyson
                       Georgia Bar No. 515411
                       btyson@taylorenglish.com
                       Jonathan D. Crumly
                       Georgia Bar No. 199466
                       jcrumly@taylorenglish.com
                       James A. Balli
                       Georgia Bar No. 035828
                       jballi@taylorenglish.com
                       R. Dal Burton
                       Georgia Bar No. 097890
                       dburton@taylorenglish.com
                       Diane F. LaRoss
                       Georgia Bar No. 430830


                              -6-
Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 8 of 9




                      dlaross@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants




                             -7-
       Case 1:17-cv-02989-AT Document 1073 Filed 02/17/21 Page 9 of 9




                       L.R. 7.1(D) CERTIFICATION

      I certify that this Response Brief has been prepared with one of the font

and point selections approved by the Court in Local Rule 5.1(C). Specifically,

this Response has been prepared using 13-pt Century Schoolbook font.

                              /s/Bryan P. Tyson
                              Bryan P. Tyson




                                      8
